Case 1:18-cv-02545-RDM-RLW-TNM Document 67 Filed 01/12/21 Page 1 of 2

Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001

Scott S. Harris
Clerk of the Court

January 4, 2020 (202) 479-3011

Clerk

United States District Court for the District of
Columbia

United States Courthouse

3rd & Constitution Avenue, NW

Washington, DC 20001

Re: Angelica Castarion, et al.
v. United States, et al.
Application No. 20A119
(Your No. 18-2545)

Dear Clerk:

The application for an extension of time within which to docket an
appeal in the above-entitled case has been presented to The Chief Justice,
who on January 4, 2020, extended the time to and including March 12, 2021.

This letter has been sent to those designated on the attached
notification list.

Sincerely,

Scott S. Harris, Clerk
cy -

Yao
Clara Houghteling
Case Analyst

by CC. ‘

v

 

RECEIVED
Nail Room

 

fs Angela D. Caesar, Clerk of Court
LU-S, Distriet Court, District of Columbin
Case 1:18-cv-02545-RDM-RLW-TNM Document 67 Filed 01/12/21 Page 2 of 2

Supreme Court of the United States
Office of the Clerk
Washington, DC 20543-0001

Scott S. Harris
Clerk of the Court
(202) 479-3011

NOTIFICATION LIST

Mr. Christopher J. Wright
Harris, Wiltshire & Grannis LLP
1919 M Street, NW, FI. 8
Washington, DC 20036

Mr. Jeffrey B. Wall

Acting Solicitor General

United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Clerk

United States District Court for the District of Columbia
United States Courthouse

3rd & Constitution Avenue, NW

Washington, DC 20001
